--------------------------------------------------------------------------------


Exhibit 10-D


FORD MOTOR COMPANY
BENEFIT EQUALIZATION PLAN
(Amended as of October 1, 2006)




Section 1. Purpose.


The purpose of this Plan is to preserve certain benefits of employees under the
Company's tax qualified General Retirement Plan, Ford Retirement Plan and
Savings and Stock Investment Plan for Salaried Employees by providing
appropriate Equalization Benefits under this Plan in place of benefits which
cannot be provided under such tax qualified plans because of limitations imposed
by Section 415 and Section 401(a)(17) of the Internal Revenue Code of 1986, as
amended.


Section 2. Definitions.


As used in this Plan, the following terms shall have the following meanings,
respectively:


2.01 "BEP Salary Reductions" shall mean that portion of salary at the basic
salary rate which would have been credited to an employee's account before
January 1, 1985 pursuant to a salary reduction agreement under paragraph V-2 of
the SSIP but which by reason of Code Section 415, exceeds salary reduction
contributions that can be made by the Company on an employee's behalf under the
Tax-Efficient Savings Program of the SSIP.


2.02 "Company" shall mean Ford Motor Company and such of the subsidiaries of
Ford Motor Company as, with the consent of Ford Motor Company, shall have
adopted this Plan.


2.03 "Committee" shall mean the Compensation Committee of the Board of Directors
of Ford Motor Company


2.04 "Contributory Service" shall have the meaning given that term in the GRP.
"Distribution", "account" and "current market value" as used in Section 3.02 of
this Plan shall have the meanings given those terms as used in the SSIP.


2.05 "Designated Third Party Administrator" shall be Fidelity Institutional
Retirement Services Company or a successor vendor who the Company shall employ
to act as record keeper to maintain employee subaccounts and process elections.


2.06 "ERISA " shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


2.07 "Ford Retirement Plan" or "FRP" shall mean the Ford Motor Company
Retirement Plan, as amended from time to time, for salaried employees of Ford
Motor Company and its participating subsidiaries, who are hired or rehired on or
after January 1, 2004.


2.08  "General Retirement Plan" or "GRP" shall mean the Ford Motor Company
General Retirement Plan for Salaried and Certain Other Employees, as amended
from time to time.


2.09  "Internal Revenue Code" or "Code" shall mean the Internal Revenue Code of
1986, as amended from time to time.


2.10 "Limitations" shall mean the limitations on benefits and/or contributions
imposed on qualified plans by Code Sections 415 and 401(a)(17).


2.11 "PBGC" shall mean the Pension Benefit Guaranty Corporation.


--------------------------------------------------------------------------------



2.12 "Savings and Stock Investment Plan" or "SSIP" shall mean the Ford Motor
Company Savings and Stock Investment Plan for Salaried Employees, as amended
from time to time.


2.13 "Separation From Service" shall mean termination from Company employment.


2.14 "Specified Employee" shall mean an employee of the Company who is a Key
Employee as defined in Code Section 416(i) without regard to paragraph 5
thereof. A Specified Employee shall be identified as of December 31st of each
calendar year and shall apply to any Specified Employee who shall incur a
Separation From Service in the 12-month period commencing January 1st of the
immediately succeeding calendar year. This provision is effective for Specified
Employees who incur a Separation From Service on or after January 1, 2005.


2.15 "Subsidiary" shall mean, as applied with respect to any person or legal
entity specified, (i) a person or legal entity with a majority of the voting
stock of which is owned or controlled, directly or indirectly, by the person or
legal entity specified or (ii) any other type of business organization in which
the person or legal entity specified owns or controls, directly or indirectly, a
majority interest.


Section 3. Equalization of Benefits.


3.01 GRP Equalization Benefits.



 
(a)
A Periodic GRP Equalization Benefit shall be provided for and associated with
each payment of a GRP benefit that is subject to the Limitations or delayed
pursuant to provisions set forth in (b)(iii).




(b)
The Periodic GRP Equalization Benefit:




(i)
Shall be equal in amount to the difference between the GRP benefit and the
corresponding benefit that would be payable under the GRP without regard to the
Limitations. In determining the amount of the Periodic GRP Equalization Benefit,
the member's salary shall be the member's salary (as that term is defined in the
GRP) plus BEP Salary Reductions for periods before January 1, 1985 which are
credited under this Plan pursuant to Section 3.02(a)(ii)(C) below, but the
member shall not make contributions hereunder based on such BEP Salary
Reductions.




(ii)
Shall be paid monthly by the Company to the person receiving payment of the
corresponding GRP benefit and, for distributions commencing on and after January
1, 2005, shall be paid commencing on the first day of the month following the
date that is the later of the date the employee:

 

1)
Reaches at least age 55 with 10 years of service;

2)
Reaches 30 years of service;

3)
Reaches age 65 or older with one year of service; or

4)
Has a Separation From Service.




 
(iii)
Notwithstanding any other provision of the Plan to the contrary, if a Specified
Employee incurs a Separation From Service from the Company, payment of any
Periodic GRP Equalization Benefit accrued or vested after December 31, 2004,
shall not commence (or be paid) earlier than the first day of the seventh month
following Separation From Service. The payment delayed under this Section shall
not bear interest.


--------------------------------------------------------------------------------




 
(c)
For distributions commencing on or before December 31, 2004, as an alternative
to the Periodic GRP Equalization Benefit, the Company and an employee eligible
for the Periodic GRP Equalization Benefit under this Section 3.0l may agree on
payment of the actuarial equivalent in a lump sum cash payment of such Periodic
GRP Equalization Benefit, subject to the following conditions and such other
conditions as may be determined by the Executive Vice President and Chief
Financial Officer, the Senior Vice President-General Counsel and the Group Vice
President-Corporate Human Resources and Labor Affairs:




   
(i)
The actuarial equivalent shall be determined on the basis of the interest rates
and mortality tables, which would be used by the PBGC for determining the
present value of liability for pensioners' benefits in the case of a terminated
retirement plan under Title IV of ERISA and which are in effect in the month
prior to the month when the employee's GRP benefit begins.




   
(ii)
The agreement must be entered into (A) prior to the year in which the employee's
retirement occurs and (B) not later than six months before the actual retirement
date; provided, however, that the requirement contained in Subsection (B)
immediately above shall not apply to such an agreement entered into in l984 by
the Company and an eligible employee who retires before July l, l985.




 
 
(iii)
The agreement once entered is irrevocable.




(iv)
Evidence of good health at the time of the agreement will be required.



Payment under such lump sum agreement relating to distributions on or before
December 31, 2004 shall be made by the Company as soon as practicable after
payment of the GRP benefit begins.


The GRP Equalization Benefits commencing on and after January 1, 2005 shall be
made as periodic payments pursuant to Section 3.01(b).


3.02 Savings and Stock Investment Plan Equalization Benefits.



 
(a)
Pre-1985 Subaccount.



The provisions of this Subsection 3.02(a) shall apply in determining that part
of an eligible employee's SSIP Equalization Benefit subaccount based on periods
of service until December 31, 1984.



   
(i)
For an employee who made the election regarding payroll deductions provided in
this Subsection, or who elected to have credited under this Plan BEP Salary
Reductions, a SSIP Equalization Benefit shall be provided with respect to any
class or classes of the SSIP before January 1, 1985 with respect to which
Company or employee contributions were subject to the Limitations.




   
(ii)
If at any time during a plan year ending before January 1, 1985 it appeared that
contributions by or on behalf of an employee (including any related Company
matching contributions) to the SSIP would be subject to the Limitations, such an
employee may have elected to have the Company retain in its general funds and
have credited for purposes of computing a member's subaccount of the SSIP
Equalization Benefit under this Section 3.02(a):


--------------------------------------------------------------------------------




   
 
(A)
by payroll deduction authorization under this Plan that portion of the amount
the employee had elected to contribute as employee regular savings contributions
to the SSIP for such pay period (by a payroll deduction authorization in effect
for such pay period under paragraph IV of the SSIP) which, when added to all
other actual and projected Annual Additions as defined under paragraph XXXI of
the SSIP during such plan year, exceeded the Limitations.




   
 
(B)
that portion of regular savings and related earnings which have been returned to
the employee pursuant to the provisions of paragraph XXXI of the SSIP, and




   
 
(C)
the employee's BEP Salary Reductions.




 
 
(iii)
There has been established for each eligible employee a subaccount for periods
of participation under this Section 3.02(a) under the SSIP Equalization Benefit
Account. This subaccount shall be equal to the amounts retained by the Company
pursuant to Section 3.02(a)(ii) of this Plan adjusted on the basis of investment
performance and the member's election as to investment of funds under paragraph
VIII and transfer of the value of employee and Company contributions under
paragraph IX of the SSIP as though contributions and credits to the member's
account hereunder had been so invested less any withdrawals pursuant to Section
3.02(a)(iv) of this Plan; provided, however, that an election by a Company
officer of investment in Company common stock shall not apply under this Plan
with respect to contributions pursuant to Section 3.02(a)(ii) of this Plan
(other than related Company matching contributions) which were made or credited
hereunder by or on behalf of such Company officer; and the officer will be
required to make any other investment election permitted under paragraph VIII of
the SSIP with respect to such amounts.




   
(iv)
An employee may not withdraw any amounts in excess of the member's regular
savings contributions under this Plan and may not borrow against the subaccount
of the member's SSIP Equalization Benefit.




   
(v)
The SSIP Equalization Benefit under this Section 3.02(a) shall be equal to the
amount at the time of distribution credited to the employee's subaccount of the
SSIP Benefit Equalization Account as determined under Section 3.02(a)(iii)
above.




(b)
Post-1984 Subaccount.



The provisions of this Subsection 3.02(b) shall apply in determining an eligible
employee's SSIP Equalization Benefit subaccount based on periods of service
beginning January l, l985.



   
(i)
If at any time during a plan year beginning on or after January 1, 1985
contributions by or on behalf of an employee and related Company matching
contributions to the SSIP are subject to the Limitations there shall be credited
for purposes of computing the eligible employee's SSIP Equalization Benefit
under this Section 3.02(b) an amount equal to the Company matching contributions
which would have been made under the SSIP based upon the employee's SSIP
elections except that such Company matching contributions cannot be made because
of the Limitations. For periods on or after October 1, 1995, the Company
Matching Contributions shall be made in the form of units in the Ford Stock Fund
rather than shares of Ford common stock.

 

--------------------------------------------------------------------------------


 

(ii)
There shall be established for each eligible employee a subaccount for periods
of participation under this Section 3.02(b) under the SSIP Equalization Benefit
Account. For periods prior to May 1, 1996, this subaccount shall be equal to the
amounts credited by the Company pursuant to Section 3.02(b)(i) of this Plan
adjusted on the basis of investment performance and any election by the member
to transfer the value of matured Company matching contributions under paragraph
4.2 of the SSIP, as though credits to the member's account hereunder had been so
invested. For periods May 1, 1996 and after, this subaccount shall be equal to
the amounts credited by the Company pursuant to Section 3.02(b)(i) of this Plan
and adjusted on the basis of investment performance attributable to any separate
investment election made by an eligible employee (other than a Company officer)
on or after May 1, 1996. The investment options for managing the sub account
shall be identical to the investment options specified in Article VIII of the
SSIP, although they will have separate fund codes. Any BEP credits earned will
be based on the investment options available under Article VIII of the SSIP. The
Designated Third Party Administrator will maintain the accounts and process the
elections and otherwise be the recordkeeper with respect to this subaccount.
Company officers with this subaccount are not eligible to reallocate or transfer
credits under the subaccount from the Ford Stock Fund to other investment
options, or from other investment options to the Ford Stock Fund.




 
 
(iii)
An employee may not withdraw any amounts credited under this Section 3.02(b) and
may not borrow against this subaccount of the member's SSIP Equalization
Benefit. This subaccount will not accept rollovers from other plans.




   
(iv)
The SSIP Equalization Benefit under this Section 3.02(b) shall be equal to the
amount at the time of distribution credited to the employee's subaccount of the
SSIP Benefit Equalization Account as determined under Section 3.02(b)(ii) above.




(v)
In the event of death of an eligible employee with an SSIP Benefit Equalization
subaccount, the balance of the subaccount shall be payable to the same
beneficiary as the eligible employee has designated under Article XIV of the
SSIP unless the eligible employee makes a separate designation under this Plan
pursuant to the rules established by the Committee.

 

 
(c)
Payment of SSIP Equalization Benefit.



The SSIP Equalization Benefit:



(i)
Shall be paid in a lump sum cash payment by the Company to the employee or, if
the employee is deceased, to the employee's beneficiary under the SSIP, and
shall be made as soon as practicable after the earlier of death or Separation
From Service.




(ii)
Notwithstanding any other provision of the Plan to the contrary, if a Specified
Employee incurs a Separation From Service, payment of the amount credited to
their SSIP Equalization Benefit sub account, accrued or vested after December
31, 2004 shall be paid no earlier than the first day of the seventh month
following Separation From Service. Any distribution delayed under this Section
shall not bear interest. Specified Employees will be permitted to continue to
manage their investment elections in their sub account during the six-month
delay and the Company assumes no responsibility for resulting gains or losses.

 

--------------------------------------------------------------------------------


 

3.03  
Ford Retirement Plan (FRP) Equalization Benefits




(a)
FRP Subaccount.

 
The provisions of this Subsection 3.03(a) shall apply in determining an eligible
employee's FRP Equalization Benefit for periods of service beginning on or after
January 1, 2004.



(i)
The Company shall establish a book entry account for each eligible employee for
purposes of computing the employee's FRP Equalization Benefit under this Section
3.03. The eligible employee's FRP Equalization Benefit under this Subsection
3.03(a) shall be equal to the amount(s) credited to the book entry account at
the time of distribution.




(ii)
If, at any time during a plan year beginning on or after January 1, 2004,
contributions made to the FRP on behalf of an eligible employee are limited due
to the application of the Limitations, there shall be credited to the book entry
account established for the employee pursuant to this Subsection 3.03(a) an
amount equal to the amount of Company contributions that would have been made
under the FRP on behalf of the employee but for the application of the
Limitations.




(iii)
Each eligible employee's book entry account also will be credited or debited
with amounts determined based on investment options selected by the eligible
employee under this Subsection 3.03(a)(iii). The investment options available
for selection under this Subsection 3.03(a)(iii) shall be identical to the
investment options available under the FRP, but will have separate fund codes.
Each eligible employee shall select which investment options are to be used in
determining the employee's FRP Equalization Benefit. In the absence of an
investment selection by an eligible employee, the employee's book entry account
will be credited or debited with amounts based on the appropriate Fidelity
Freedom Fund offered under the FRP as identified by the Company for the
employee. The Designated Third Party Administrator will maintain a record of
each book entry account, process investment selections, and otherwise be the
record keeper of the book entry accounts. Investment options selected under this
Section 3.03 shall be used solely for purposes of determining an eligible
employee's FRP Equalization Benefit. An eligible employee's FRP Equalization
Benefit will be based on the value of the eligible employee's book entry account
as if the amounts in the book entry account had been invested in actual
investments selected by the employee; however, no such investments shall be made
on behalf of the eligible employee. Eligible employees shall not have voting
rights or any other ownership rights with respect to any investment options
selected as the measuring mechanism for book entry accounts established under
this Section 3.03.




(iv)
Employees may not withdraw or borrow against amounts credited to any book
account under this Subsection 3.03(a). Book entry accounts will not accept
rollovers from other plans.

 

(b)
Payment of FRP Equalization Benefit.

 
The FRP Equalization Benefit:



(i)
Shall be paid in a lump sum cash payment by the Company to the eligible employee
or, if the eligible employee is deceased, to the eligible employee's beneficiary
under the FRP, and shall be made as soon as practicable after the earlier of the
eligible employee's death or Separation From Service. In the event of the death
of an eligible employee with a FRP Benefit Equalization book entry account, the
balance of the book entry account shall be payable to the same beneficiary as
the eligible employee designated under Article XII of the FRP, unless the
eligible employee makes a separate designation under this Plan pursuant to the
rules established by the Committee.

 

--------------------------------------------------------------------------------


 

(ii)
Notwithstanding any other provision of the Plan to the contrary, if a Specified
Employee incurs a Separation From Service, payment of any amount credited to the
Specified Employee's FRP Equalization Benefit book entry account, accrued or
vested after December 31, 2004, shall not be made earlier than the first day of
the seventh month following Separation From Service. The FRP Equalization
Benefit under this Subsection 3.03(b) shall be equal to the amount credited to
the eligible employee's book entry account at the time of distribution as
determined under Subsection 3.03(a). Specified Employees will be permitted to
continue to manage their book entry accounts during the six-month delay and the
Company assumes no responsibility for resulting gains and/or losses.



Section 4. Equalization Benefits Not Funded.


The Company's obligations under this Plan shall not be funded and Equalization
Benefits under this Plan shall be payable only out of the general funds of the
Company.


Section 5. Amendment, Termination, Etc.


The Board of Directors of the Company shall have the right at any time to amend,
modify, discontinue or terminate this Plan in whole or in part; provided,
however, that no such action shall deprive any person of an Equalization Benefit
under this Plan in respect of any GRP benefit or any SSIP benefit to which the
member's rights shall have become vested (under the vesting provisions of the
applicable Plans, without regard to any provisions limiting benefits or
contributions) prior to the date of such action by the Board of Directors.


Section 6. Administration and Interpretation of the Plan.


Full authority to administer and interpret this Plan shall be vested in the
Compensation Committee of the Board of Directors of the Company. The Committee
is authorized from time to time to establish such rules and regulations as it
may deem appropriate for the proper administration of the Plan, and to make such
determinations under, and such interpretations of, and to take such steps in
connection with, the Plan as it may deem necessary or advisable. Each
determination, interpretation, or other action by the Committee shall be in its
sole discretion and shall be final, binding and conclusive for all purposes and
upon all persons.


References to Articles, Sections or paragraphs of the Code or of the GRP or of
the SSIP shall be applicable to any corresponding provision of the Code or of
the applicable plans containing essentially the same Limitations, in the event
that the applicable Code or plan provisions shall be renumbered.
 
Section 7. Local Payment Authorities


The Vice President and Treasurer and the Assistant Treasurer (or in the event of
a change in title, their functional equivalent) may act individually to delegate
authority to administrative personnel to make benefit payments to employees in
accordance with plan provisions.


Section 8. Deductions


The Company may deduct from any Benefit Equalization payment to an eligible
employee all amounts owing to it by such eligible employee for any reason, and
all taxes required by law or government regulation to be deducted or withheld.


 
 

--------------------------------------------------------------------------------

 
 
Section 9. Visteon Corporation.


The following shall be applicable to employees of Ford who were transferred to
Visteon Corporation on April 1, 2000 ("U.S. Visteon Employees") and who ceased
active participation in the Plan as of June 30, 2000 after Visteon Corporation
was spun-off from Ford, June 28, 2000.



(a)
Group I and Group II Employees




 
For purposes of this paragraph, a "Group I Employee" shall mean a U.S. Visteon
Employee who as of July 1, 2000 was eligible for immediate normal or regular
early retirement under the provisions of the GRP as in effect on July 1, 2000. A
"Group II Employee" shall mean a U.S. Visteon Employee who (i) was not a Group I
Employee; (ii) had as of July 1, 2000 a combination of age and continuous
service that equals or exceeds sixty (60) points (partial months disregarded);
and (iii) could become eligible for normal or regular early retirement under the
provisions of the GRP as in effect on July 1, 2000 within the period after July
1, 2000 equal to the employee's Ford service as of July 1, 2000. A Group I or
Group II Employee shall retain eligibility to receive a GRP Equalization Benefit
and/or a SSIP Equalization Benefit and shall receive such benefits as are
applicable under the terms of the Plan in effect on the retirement date, based
on meeting eligibility criteria as of July 1, 2000 with respect to GRP or SSIP
participation prior to July 1, 2000 and upon incurring a Separation From Service
from Visteon, or from the Company for Group I or II Employees who return to
Company employment pursuant to the Visteon Salaried Employee Transition
Agreement dated as of October 1, 2005 and any subsequent amendments thereto.

 

(b)
Group III Employees.




 
For purposes of this paragraph, a "Group III Employee" shall mean a U.S. Visteon
Employee who participated in the GRP prior to July 1, 2000 other than a Group I
or Group II Employees. The Plan shall have no liability for a GRP Equalization
Benefit and/or a SSIP Equalization Benefit payable to Group III Employees who
were otherwise eligible hereunder with respect to GRP or SSIP participation
prior to July 1, 2000 on or after July 1, 2000.



Section 10. Code Section 409A.


With respect to benefits accrued or vested after December 31, 2004, the Company
reserves the right to take such action, on a uniform basis, as the Company deems
necessary or desirable to ensure compliance with Code Section 409A, and
applicable additional regulatory guidance thereunder, or to achieve the goals of
the Plan without having adverse tax consequences under this Plan for any
employee or beneficiary.
 
After receipt of Plan benefits accrued or vested after December 31, 2004, the
obligations of the Company with respect to such benefits shall be satisfied and
no employee, surviving spouse, or beneficiary shall have any further claims
against the Plan or the Company with respect to Plan benefits accrued or vested
after December 31, 2004.
 

--------------------------------------------------------------------------------


 
Section 11. Claim for Benefits


Denial of a Claim


A claim for benefits under the plan shall be submitted in writing to the plan
administrator. If a claim for benefits or participation is denied in whole or in
part by the plan administrator, the employee will receive written notification
within a reasonable period from the date the claim for benefits or participation
is received. Such notice shall be deemed given upon mailing, full postage
prepaid in the United States mail or on the date sent electronically to the
employee. If the plan administrator determines that an extensive period of time
for processing is required, written notice shall be furnished to the employee as
soon as practical.


Review of Denial of the Claim to the Committee


In the event that the plan administrator denies a claim for benefits or
participation, the employee may request a review by filing a written appeal to
the Committee within sixty (60) days of receipt of the written notification of
denial. The appeal will be considered at the Committee's next scheduled meeting.
Under special circumstances an extension of time for processing may be required
in which case a decision shall be rendered as soon as practical. In the event
such an extension is needed, written notice shall be provided to the employee.


Decision of the Committee


The decision on review of the appeal shall be in writing. Such notice shall be
deemed given upon mailing, full postage prepaid in the United States mail or on
the date sent electronically to the retired employee. Decisions of the Committee
are final and conclusive and are only subject to the arbitrary and capricious
standard of judicial review.


Limitations Period


No legal action for benefits under the plan may be brought against the plan
until after the claims and appeal procedures have been exhausted. Legal actions
under the plan for benefits must be brought no later than two (2) years after
the claim arises. No other action may be brought against the plan more than six
(6) months after the claim arises.
 
 

--------------------------------------------------------------------------------